 

Exhibit 10.1

 



EXECUTION VERSION

 

 



EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT, dated as of February 27, 2018, by and between Sequential
Brands Group, Inc., a Delaware corporation (the “Company”), and Peter Lops (the
“Executive”).

 

WITNESSETH

 

WHEREAS, the Executive possesses experience and expertise concerning the type of
business and operations to be conducted by the Company; and

 

WHEREAS, the Company desires to employ the Executive as the Chief Financial
Officer of the Company, and the Executive desires to be so employed by the
Company, in each case, upon the terms and subject to the conditions set forth in
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and
Executive hereby agree as follows:

 

1. Engagement of Executive; Duties. During the Term (as hereinafter defined in
Section 3 below), the Executive shall have the title of Chief Financial Officer
of the Company, reporting to the Company’s Chief Executive Officer. The
Executive will have such responsibilities, duties, and authority customarily
associated with the position of Chief Financial Officer, including, but not
limited to assisting the Chief Executive Officer and Company leadership team on
all strategic and tactical matters as they relate to budget management, cost
benefit analysis, public accounting and reporting, forecasting needs, securing
new funding, and investor relations; managing the finance team of the Company
and third parties to which accounting, reporting, or finance functions have been
outsourced, implementing operational best practices, personally overseeing,
reviewing, and approving all public filings; reporting financial results to the
Board of Directors of the Company (the “Board”); understanding and mitigating
key elements of the Company’s risk profile; maintaining banking relationships;
and representing the Company with investors. In connection with his employment
by the Company, the Executive shall be based in New York City.

 

2. Time. The Executive will devote substantially all of his working hours to his
duties hereunder and towards the overall success of the business of the Company,
provided that nothing contained herein shall be deemed to restrict the Executive
from engaging in charitable, religious, civic or community activities, or from
serving on the boards of directors of non-profit organizations and, with the
consent of the Board (such consent not to be unreasonably withheld, delayed or
conditioned), other for-profit companies which do not compete with the Company,
provided that such activities do not materially interfere with Executive’s
duties and responsibilities under this Agreement. The Company hereby agrees that
the Executive shall be permitted to serve on the board of directors of Limelight
Networks.

 

3. Term. The Executive’s engagement shall commence no later than March 5, 2018
(the “Effective Date”) and shall continue through the third anniversary of the
Effective Date (the “Term”) unless otherwise terminated as provided herein. In
the event that the Executive remains an employee of the Company following
expiration of the Term and this Agreement is not extended, he shall be an
employee “at will” and shall not be (i) at any time during or following such “at
will” employment, entitled to any of the benefits under this Agreement, or (ii)
at any time following such “at will employment”, subject to any of the
restrictions (other than the undertakings contained in Section 6 and the
provisions of Section 10, in each case, which shall survive any termination or
non-renewal of this Agreement), contained in this Agreement (including, but not
limited to, the non-solicitation provisions contained in Section 7). If the
Company does not intend to continue Executive’s employment following the
expiration of the Term, it shall notify Executive, in writing, by no later than
six (6) months prior to the expiration of the Term.

 



 

 

 

4. Compensation.

 

(a) Base Salary. During the Term, Executive’s base salary will be at a rate of
not less than $425,000 per annum for the first year of the Term and $450,000 for
each of the second and third years of the Term (the “Base Salary”). Such Base
Salary shall be paid in accordance with the Company’s payroll practices and
policies then in effect. The Company agrees to engage in a review of Executive’s
Base Salary on each annual anniversary of the Effective Date.

 

(b) Bonus. During the Term, the Executive shall be entitled to receive an annual
bonus for each fiscal year (the “Annual Bonus”). For fiscal 2018, the Annual
Bonus shall be based upon the adjusted EBITDA target set forth in the
Board-approved budget for the year. The target Annual Bonus amount shall be
seventy-five percent (75%) of the Base Salary, and shall be prorated for partial
years of employment. For fiscal 2018, the Annual Bonus shall be paid to the
extent the adjusted EBITDA target for the year is attained as follows: (i) if
performance for fiscal 2018 is 80% or more but less than 90% of the adjusted
EBITDA target for that year, 50% on the target Annual Bonus will be paid, (ii)
if performance for fiscal 2018 is 90% or more but less than 100% of the adjusted
EBITDA target for that year, 75% of the target Annual Bonus will be paid, and
(iii) if performance for fiscal 2018 is 100% or more of the adjusted EBITDA
target for that year, the full target Annual Bonus will be paid. In the event of
a sale or other disposition of assets during fiscal 2018, the adjusted EBITDA
target shall be reduced by the amount of EBITDA included in the budget for that
year that was attributable to those assets. Commencing with fiscal 2019, the
Annual Bonus shall be determined in accordance with the annual bonus plan
adopted by the Compensation Committee of the Board, and Executive shall be
subject to the same performance goals as other senior executives under such plan
and participate in such plan on the same basis as other senior executives,
provided that the Executive’s target Annual Bonus amount under such plan shall
be no less than seventy-five percent (75%) of the Base Salary. Annual Bonuses,
if applicable, shall be due and payable by the Company to the Executive
annually, payable in the year following the year for which such Annual Bonus was
earned on the earlier of the date the Company files its Form 10-K or April 1st
of such year.

 

(c) Equity Awards. Upon or promptly following the Effective Date, the Executive
shall be granted 75,000 restricted stock units (the “RSUs”) with respect to the
Company’s common stock pursuant to the Company’s 2013 Stock Incentive
Compensation Plan (the “Equity Plan”) and an award agreement between the
Executive and the Company (the “Award Agreement”). For the avoidance of doubt,
in the event of any inconsistency between the provisions of this Agreement and
the Award Agreement, this Agreement shall govern. Except as otherwise provided
therein, 25,000 of the RSUs shall vest on each of the first, second and third
anniversaries of the Effective Date and shall accelerate in full upon a “Change
in Control” (as defined in the Equity Plan). In addition, no later than promptly
following the Effective Date, the Executive shall be granted 200,000 performance
stock units (“PSUs”) with respect to the Company’s common stock pursuant to the
Equity Plan and an award agreement between the Executive and the Company, of
which 100,000 PSUs shall be eligible to vest within 60 days following the end of
each of the 2018 and 2019 calendar years, subject to the terms of the award
agreement and the Equity Plan. In addition, upon a “Change in Control” any
unvested PSUs shall accelerate in full.

  

(d) Benefits. Executive shall receive the employee and fringe benefits generally
made available to other executive officers of the Company from time to time,
including a “401(k)” plan, health, vision, dental and disability coverage.
Executive shall also be added as an insured under the Company’s officers and
directors insurance and all other polices which pertain to officers of the
Company. During any waiting period under the Company’s group health plan
following the commencement of the Term, the Company shall reimburse Executive
for the cost of “COBRA” group health coverage if he elects such coverage under
his prior employer’s plan.

 

(e) Reimbursement of Expenses. The Company shall pay to Executive the reasonable
expenses incurred by him in the performance of his duties hereunder, including,
without limitation, business class travel, expenses related to cell phones,
laptop computers and such other expenses incurred in connection with business
related travel or entertainment in accordance with the Company’s policy, or, if
such expenses are paid directly by the Executive, the Company shall promptly
reimburse the Executive for such payments in accordance with the Company’s
policy, provided that the Executive properly accounts for such expenses in
accordance with the Company’s policy. In addition, the Executive shall receive
an automobile allowance of $1,500 per month during the Term and a
Company-provided parking space at the Company’s headquarters, and for any period
of at-will employment after the expiration of the Term.

 

(f) Vacation. Executive shall be entitled to four (4) weeks of paid vacation per
year. The Executive shall use his vacation in the calendar year in which it is
accrued.

 



2 

 

 

5. Termination of Employment.

 

(a) General. The Executive’s employment under this Agreement may be terminated
prior to the expiration of the Term without any breach of this Agreement only on
the following circumstances:

 

(b) Death. The Executive’s employment under this Agreement shall terminate upon
his death.

 

(c) Disability. If the Executive suffers a Disability (as defined below in this
sub-section (2)), the Company may terminate the Executive’s employment under
this Agreement upon thirty (30) days prior written notice; provided that the
Executive has not returned to full time performance of his duties during such
thirty (30) day period. For purposes hereof, “Disability” shall mean the
Executive’s inability to perform his duties and responsibilities hereunder, with
reasonable accommodation, due to any physical or mental illness or incapacity,
which condition either (i) has continued for a period of 180 days (including
weekends and holidays) in any consecutive 365-day period, or (ii) is projected
by the Board in good faith after consulting with a doctor selected by the
Company and consented to by the Executive (or, in the event of the Executive’s
incapacity, his legal representative), such consent not to be unreasonably
withheld, that the condition is likely to continue for a period of at least
twelve (12) consecutive months from its commencement.

  

(d) Good Reason. The Executive may terminate his employment under this Agreement
for Good Reason after the occurrence of any of the Good Reason events set forth
in the following sentence. For purposes of this Agreement, “Good Reason” shall
mean the occurrence of any of the following events without the Executive’s prior
written consent:

 

(i) the failure by the Company to timely comply with its material obligations
and agreements contained in this Agreement;

 

(ii) a material diminution of the authorities, duties or responsibilities of the
Executive set forth in Section 1 above (other than temporarily while the
Executive is physically or mentally incapacitated and unable to properly perform
such duties, as determined by the Board in good faith) or the assignment to
Executive of duties materially inconsistent with his position as Chief Financial
Officer.

 

(iii) the loss of the title of Chief Financial Officer; or

 

(iv) the involuntary re-location of the Executive to an office outside of New
York City;

 

(v) upon a Change of Control (as defined in the Equity Plan).

provided, however, that, within ninety (90) days of any such events having
occurred, the Executive shall have provided the Company with written notice that
such events have occurred and afforded the Company thirty (30) days to cure and
if the Company does not cure to Executive’s reasonable satisfaction then
Executive terminates his employment within one hundred twenty (120) days
following the expiration of such cure period. For purposes of this Agreement,
upon any reduction or diminution in authorities, duties, responsibilities, etc.
the basis for determining whether such reduction or diminution was material
shall be deemed to be the greatest authorities, duties, responsibilities held by
Executive and not the authorities, duties, responsibilities held by Executive
immediately prior to the most recent diminution or reduction (e.g., if the
Company were to reduce Executive’s duties and then at a subsequent time were to
reduce his duties further, for purposes of determining whether the second event
constitutes a Good Reason event, his duties would be compared to those he held
prior to the initial reduction).

 

(e) Without Good Reason. The Executive may voluntarily terminate his employment
under this Agreement without Good Reason upon written notice by the Executive to
the Company at least thirty (30) days prior to the effective date of such
termination (which termination the Company may, in its sole discretion, make
effective earlier than the date set forth in the Notice of Termination (as
hereinafter defined in sub-section (h) below)).

 



3 

 

 

(f) Cause. The Company may terminate the Executive’s employment under this
Agreement for Cause. Termination for “Cause” shall mean termination of the
Executive’s employment because of the occurrence of any of the following as
determined by the Board:

 

(i) any gross negligence or the willful and continued failure by the Executive
to substantially perform his material obligations under this Agreement (other
than any such failure resulting from the Executive’s incapacity due to a
Disability);

 

(ii) the indictment of the Executive for, or his conviction of or plea of guilty
or nolo contendere to, a felony;

 

(iii) the Executive’s willfully engaging in misconduct (which shall include
theft, fraud, or embezzlement) in the performance of his material duties for the
Company or violating any statutory or common law duty of loyalty to the Company;

 

(iv) the Executive’s trading of securities or willful disclosure of non-public
information in each case constituting a violation of insider trading laws which
is injurious to the Company, monetarily or otherwise;

 

(v) any chemical dependence of the Executive which materially and adversely
affects the performance of his duties and responsibilities to the Company or any
of its subsidiaries; provided, however, that the taking of prescribed
prescription medication shall not constitute a chemical dependence of the
Executive hereunder; or

 

(vi) a material breach by the Executive of this Agreement.

 

provided, however, that in each case (other than (ii), (iii) or (iv)), the
Company shall have provided the Executive with written notice within ninety (90)
days of the event(s) alleged to constitute Cause, the Executive has been
afforded at least thirty (30) days to cure same and has failed to cure the
event(s) within such 30 day period.

 

(g) Without Cause. The Company may terminate the Executive’s employment under
this Agreement without Cause immediately upon written notice by the Company to
the Executive.

 

(h) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive (other than termination by reason of the Executive’s
death) shall be communicated by written Notice of Termination to the other party
of this Agreement. For purposes of this Agreement, a “Notice of Termination”
shall mean a written notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.

 

(i) Date of Termination. The “Date of Termination” shall mean (a) if the
Executive’s employment is terminated by his death, the date of his death, (b) if
the Executive’s employment is terminated pursuant to subsection 5(c) above,
thirty (30) days after Notice of Termination is given (provided that the
Executive shall not have returned to the performance of his duties on a
full-time basis during such thirty (30) day period), (c) if the Executive’s
employment is terminated pursuant to subsections 5(d) or 5(f) above, the date
specified in the Notice of Termination after the expiration of any applicable
cure periods, (d) if the Executive’s employment is terminated pursuant to
subsection 5(e) above, the date specified in the Notice of Termination which
shall be at least thirty (30) days after Notice of Termination is given, or such
earlier date as the Company shall determine, in its sole discretion, (e) if the
Executive’s employment is terminated pursuant to subsection 5(g), the date on
which a Notice of Termination is given and (f) if Executive is terminated upon
expiration of the Term, the date of the expiration of the Term.

 



4 

 

 

(j) Compensation Upon Termination.

 

(i) Termination for Cause, without Good Reason. If the Executive’s employment
shall be terminated by the Company for Cause or by the Executive without Good
Reason, the Executive shall receive from the Company: (1) any earned but unpaid
Base Salary through the Date of Termination, paid in accordance with the
Company’s standard payroll practices; (2) reimbursement for any unreimbursed
expenses properly incurred and paid in accordance with Section 4(e) through the
Date of Termination; (3) payment for any accrued but unused vacation time in
accordance with Company policy; and (4) such benefits, and other payments, if
any, as to which the Executive (and his eligible dependents) may be entitled
under, and in accordance with the terms and conditions of, the employee benefit
arrangements, plans and programs of the Company as of the Date of Termination,
other than any severance pay plan ((1) though (4), (the “Amounts and Benefits”),
and the Company shall have no further obligation with respect to this Agreement
other than as provided in Section 8 of this Agreement. In addition, any portion
of any outstanding equity or incentive award that remains unvested on the Date
of Termination shall be forfeited as of the Date of Termination.

 

(ii) Termination without Cause or for Good Reason. If prior to the expiration of
the Term, the Executive resigns from his employment hereunder for Good Reason or
the Company terminates the Executive’s employment hereunder without Cause (other
than a termination by reason of death or Disability), then the Company shall pay
or provide the Executive the Amounts and Benefits and the following:

 

(1) an amount equal to the Base Salary the Executive would have received had he
remained employed throughout the remainder of the Term, but in no case shall the
amount be less than the equivalent of six (6) months of Base Salary, which shall
be payable in ratable installments pursuant to the Company’s standard payroll
procedures for the balance of the Term;

 

(2) any Annual Bonus earned but unpaid for a prior year (the “Prior Year
Bonus”), which shall be payable in full in a lump sum cash payment to be made to
the Executive on the date that is thirty (30) days following the Date of
Termination or the date such bonus would be paid if Executive had remained an
employee of the Company, if later;

 

(3) in the event such resignation or termination occurs following the Company’s
first fiscal quarter of any year, a pro-rata portion of the Executive’s Annual
Bonus for the fiscal year in which the Executive’s termination occurs based on
actual results for such year (determined by multiplying the amount of such
Annual Bonus which would be due for the full fiscal year by a fraction, the
numerator of which is the number of days during the fiscal year of termination
that the Executive is employed by the Company and the denominator of which is
365), paid in accordance with Section 4(b) (“Pro Rata Bonus”). The Pro Rata
Bonus shall be payable at the time the Annual Bonus would have been paid if
Executive’s employment had not terminated;

  

(4) subject to the Executive’s timely election of continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), with respect to the Company’s group health insurance plans in which
the Executive participated immediately prior to the Date of Termination (“COBRA
Continuation Coverage”), the Company shall pay the full cost of COBRA
Continuation Coverage for the Executive and his eligible dependents until the
earliest of (a) the Executive or his eligible dependents, as the case may be,
ceasing to be eligible under COBRA (or any COBRA-like benefits provided under
applicable state law) and (b) eighteen (18) months following the Date of
Termination, (the benefits provided under this sub-section (4), the “Medical
Continuation Benefits”); and

 

(5) any unvested portion of the PSUs and the RSUs shall accelerate and become
fully vested on the Date of Termination and the shares covered by the RSUs and
PSUs shall be distributed to the Executive on the date that is thirty (30) days
following the Date of Termination (subject to any securities law restrictions).
For the avoidance of doubt, in the event of any inconsistency between this
Agreement and the applicable Award Agreement, this Agreement shall govern.

 

(iii) Termination upon Death. In the event of the Executive’s death, the Company
shall pay or provide to the Executive’s estate: (1) continued payment of the
Executive’s Base Salary for the remainder of the year in which the termination
for reason of death occurs, (2) the Amounts and Benefits, (3) the Prior Year
Bonus, and (4) the Pro Rata Bonus. In addition, any unvested PSUs and the RSUs
shall vest with respect to the portion of such award that was scheduled to vest
in the year in which the termination for reason of death occurs and such shares
covered by the RSUs shall be distributed to the Executive within thirty (30)
days of the Date of Termination (subject to any securities law restrictions).
Any other unvested portion of the RSUs will be forfeited on the Date of
Termination.

 

(iv) Termination upon Disability. In the event the Company terminates the
Executive’s employment hereunder for reason of Disability, the Company shall pay
or provide to the Executive: (1) the Amounts and Benefits, (2) the Prior Year
Bonus, (3) a Pro Rata Bonus and (4) the Medical Continuation Benefits. In
addition, any unvested PSUs and RSUs shall vest with respect to the portion of
such award that was scheduled to vest in the year in which the termination for
reason of Disability occurs and such shares covered by the RSUs shall be
distributed to the Executive within thirty (30) days of the Date of Termination
(subject to any securities law restrictions). Any other unvested portion of the
RSUs will be forfeited on the Date of Termination.

 



5 

 

 

(v) Payments of Compensation Upon Termination. For the avoidance of doubt, in
the event the Executive shall be entitled to receive payments and benefits
pursuant to any one of sub-sections 5(a), (b), (c) or (d) above, he shall be
entitled to no payments or benefits under any other of such sub-sections.

 

(vi) Release of Claims. Notwithstanding anything in this Agreement to the
contrary, as a condition of receiving any payment or benefits under Section
5(j)(ii) or 5(j)(viii) (in each case other than the Amounts and Benefits), the
Executive agrees to execute, deliver and not revoke a general release and
covenant not to sue in favor of the Company and its subsidiaries and their
respective affiliates in substantially the form attached here to as Exhibit A
(the “Release”), before the date that is thirty (30) days following the Date of
Termination. In the event the Release is not executed and non-revocable prior to
the date that is thirty (30) days following the Date of Termination, all
payments and benefits under Section 5(j)(ii) (other than the Amounts and
Benefits) shall be forfeited.

 

(vii) No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment provided for in this Section 5 by seeking other employment
or otherwise, nor shall the amount of any payment provided for in this Section 5
be reduced by any compensation earned by Executive as the result of Executive’s
employment by another employer or business or by profits earned by Executive
from any other source at any time before and after the Executive’s date of
termination (other than as provided in Section 5(j)(ii)(4)).

 

(viii) Expiration of the Term. If the Executive’s employment terminates for any
reason upon the end of the Term and the Company has not offered to extend this
Agreement or offered the Executive an employment agreement on equal or greater
aggregate financial terms, then, in addition to the Amounts and Benefits, the
Company shall pay the Executive an amount equal to six (6) months of his Base
Salary, which shall be payable in full in a lump sum cash payment to be made to
the Executive on the date that is thirty (30) days following the Date of
Termination, subject to Section 5(j)(vi). The Company shall have no further
obligation with respect to this Agreement other than as provided in Section 8 of
this Agreement.

 

6. Confidentiality.

 

(a) The Executive acknowledges that all customer lists and information, vendor
or supplier lists and information, inventions, trade secrets, software and
computer code (whether in object code or source code format), databases,
know-how or other non-public, confidential or proprietary knowledge, information
or data with respect to the products, prices, marketing, services, operations,
finances, business or affairs of the Company or its subsidiaries and affiliates
or with respect to confidential, proprietary or secret processes, methods,
inventions, services, research, techniques, customers (including, without
limitation, the identity of the customers of the Company or its subsidiaries and
affiliates and the specific nature of the services provided by the Company or
its subsidiaries and affiliates), employees (including, without limitation, the
matters subject to this Agreement) or plans of or with respect to the Company or
its subsidiaries and affiliates or the terms of this Agreement (all of the
foregoing collectively hereinafter referred to as, “Confidential Information”)
are property of the Company or its applicable subsidiaries or affiliates. The
Executive further acknowledges that the Company and its subsidiaries and
affiliates intend, and make reasonable good faith efforts, to protect the
Confidential Information from public disclosure. Therefore, the Executive agrees
that, except as (a) required by law or regulation or as legally compelled by
court order (provided that in such case, the Executive shall promptly notify the
Company of such order, shall cooperate with the Company in attempting to obtain
a protective order or to otherwise restrict such disclosure, and shall only
disclose Confidential Information to the minimum extent necessary to comply with
any such law, regulation or order) or (b) required in order to enforce his
rights under this Agreement or any other agreement with the Company and/or its
affiliates, during the Term and at all times thereafter, the Executive shall
not, directly or indirectly, divulge, transmit, publish, copy, distribute,
furnish or otherwise disclose or make accessible any Confidential Information,
or use any Confidential Information for the benefit of anyone other than the
Company and its subsidiaries and affiliates, unless and to the extent that the
Confidential Information becomes generally known to and available for use by the
general public by lawful means and other than as a result of the Executive’s
acts or omissions or such disclosure is necessary in the course of the
Executive’s proper performance of his duties under this Agreement. Nothing in
this Section 6(a) is intended to limit or affect Executive’s right to respond to
a subpoena or an inquiry by a government or self-regulatory agency or to
exercise Executive’s rights under the Defend Trade Secrets Act.

  

(b) The Company and its subsidiaries and affiliates do not wish to incorporate
any unlicensed or unauthorized material into their products or services.
Therefore, the Executive agrees that he will not disclose to the Company, use in
the Company’s business, or cause the Company to use, any information or material
which is a trade secret, or confidential or proprietary information, of any
third party, including, but not limited to, any former employer, competitor or
client, unless the Company has a right to receive and use such information or
material. The Executive will not incorporate into his work any material or
information which is subject to the copyrights of any third party unless the
Company has a written agreement with such third party or otherwise has the right
to receive and use such material or information.

 



6 

 

 

7. Covenants.

 

(a) Noncompete. The Executive hereby agrees that while he is employed by the
Company and, as applicable, for the “Restricted Period” (as defined below), he
shall not, directly or indirectly, in any location in which the Company, its
subsidiaries or affiliates or a licensee thereof operates or sells its products
(the “Territory”), engage, have an interest in or render any services to any
Competitor (whether as owner, manager, operator, licensor, licensee, lender,
partner, stockholder, joint venturer, employee, consultant or otherwise). For
purposes of this Section 7(a), Competitors shall include Marquee Brands, Iconix
Brands (NASDAQ: ICON), Cherokee Inc. (NASDAQ: CHKE), Authentic Brands Group LLC,
BlueStar Alliance, LVMH, Saban Brands (and each of their respective subsidiaries
and affiliates) and any other entity that is not currently in existence, but in
the future will primarily promote, market and license consumer brands.
Notwithstanding the foregoing, nothing herein shall prevent the Executive from
owning stock in a publicly traded corporation whose activities compete with
those of the Company, its subsidiaries and affiliates, provided that such stock
holdings are not greater than five percent (5%) of such corporation. For
purposes of this Agreement, the “Restricted Period” shall mean, in the event of
a termination of employment by the Company for Cause or a resignation by the
Executive without Good Reason, a period of six (6) months following the
Executive’s termination of employment. For the avoidance of doubt, this Section
7(a) shall not apply following a termination of the Executive’s employment by
the Company without Cause or a resignation by the Executive for Good Reason.

 

(b) Nonsolicitation of Employees. The Executive shall not, while he is employed
by the Company and during the one- year period following his termination of
employment for any reason, directly or indirectly, (1) employ, cause to be
employed or hired, recruit, solicit for employment or otherwise contract for the
services of, any individual who was or is an employee of the Company or any of
its subsidiaries or affiliates; (2) otherwise induce or attempt to induce any
employee of the Company or any of its subsidiaries or affiliates to terminate
such individual’s employment with the Company or such subsidiary or affiliate,
or in any way interfere with the relationship between the Company or any such
subsidiary or affiliate and any such employee.

 

(c) Company IP; Work Product.

 

(i) “Intellectual Property” means all intellectual property and industrial
property recognized by applicable requirements of law and all physical or
tangible embodiments thereof, including all of the following, whether domestic
or foreign: (1) patents and patent applications, patent disclosures and
inventions (whether or not patentable), as well as any reissues, continuations,
continuations in part, divisions, revisions, renewals, extensions or
reexaminations thereof; (2) registered and unregistered trademarks, service
marks, trade names, trade dress, logos, slogans and corporate names, and other
indicia of origin, pending trademark and service mark registration applications,
and intent-to-use registrations or similar reservations of marks; (3) registered
and unregistered copyrights and mask works, and applications for registration of
either; (4) Internet domain names, applications and reservations therefor,
uniform resource locators and the corresponding Internet websites (including any
content and other materials accessible and/or displayed thereon); (5)
Confidential Information; and (6) intellectual property and proprietary
information not otherwise listed in (1) through (6) above, including unpatented
inventions, invention disclosures, rights of publicity, rights of privacy, moral
and economic rights of authors and inventors (however denominated), methods,
artistic works, works of authorship, industrial and other designs, methods,
processes, technology, patterns, techniques, data, plant variety rights and all
derivatives, improvements and refinements thereof, howsoever recorded, or
unrecorded; and (7) any goodwill associated with any of the foregoing, damages
and payments for past or future infringements and misappropriations thereof, and
all rights to sue for past, present and future infringements or
misappropriations thereof.

 

(ii) Work Product. The Executive agrees to promptly disclose to the Company any
and all work product, including Intellectual Property relating to the business
of the Company and any of its affiliates, that is created, developed, acquired,
authored, modified, composed, invented, discovered, performed, reduced to
practice, perfected, or learned by the Executive (either solely or jointly with
others) directly relating to the Company’s and its affiliates’ business or
within the scope of Executive’s employment during the Term (collectively, “Work
Product,” and together with such Intellectual Property as may be owned, used,
held for use, or acquired by the Company and its affiliates, the “Company IP”).
The Company IP, including the Work Product, is and shall be the sole and
exclusive property of the Company and its affiliates, as applicable. All Work
Product that is copyrightable subject matter shall be considered a “work made
for hire” to the extent permitted under applicable copyright law (including
within the meaning of Title 17 of the United States Code) and will be considered
the sole property of the Company. To the extent such Work Product is not
considered a “work made for hire,” Executive hereby grants, transfers, assigns,
conveys and relinquishes, without any requirement of further consideration, all
right, title, and interest to the Work Product (whether now or hereafter
existing, including all associated goodwill, damages and payments for past or
future infringements and misappropriations thereof and rights to sue for past
and future infringements and misappropriates thereof) to the Company in
perpetuity or for the longest period permitted under applicable law. The
Executive agrees, at the Company’s expense, to execute any documents requested
by the Company or any of its affiliates at any time to give full and proper
effect to such assignment. The Executive acknowledges and agrees that the
Company is and will be the sole and absolute owner of all Intellectual Property,
including all Company IP. The Executive will cooperate with the Company and any
of its affiliates, at no additional cost to such parties (whether during or
after the Term), in the confirmation, registration, protection and enforcement
of the rights and property of the Company and its affiliates in such
intellectual property, materials and assets, including, without limitation, the
Company IP. The Executive hereby waives any so-called “moral rights of authors”
in connection with the Work Product and acknowledges and agrees that the Company
may use, exploit, distribute, reproduce, advertise, promote, publicize, alter,
modify or edit the Work Product or combine the Work Product with other works
including other Company IP, at the Company’s sole discretion, in any format or
medium hereafter devised. The Executive further waives any and all rights to
seek or obtain any injunctive or equitable relief in connection with the Work
Product. Notwithstanding the above, the Executive shall have the right, subject
to Section 6 hereof, to author or collaborate on one or more books or other
similar works (in whatever form, including written, electronic or otherwise) on
any topic(s) whatsoever (including discussion of his experiences as an employee
of the Company) (each, a “Book”), and any such Book shall not be deemed Work
Product or Company IP, and the Company shall have no claim to any rights, title
or interest in any such Book.

 



7 

 

 

(d) Company Property. All Confidential Information, Company IP, files, records,
correspondence, memoranda, notes or other documents (including, without
limitation, those in computer-readable form) or property relating or belonging
to the Company and its subsidiaries and affiliates, whether prepared by the
Executive or otherwise coming into his possession or control in the course of
the performance of his services under this Agreement, shall be the exclusive
property of the Company and shall be delivered to the Company, and not retained
by the Executive (including, without limitation, any copies thereof), promptly
upon request by the Company and, in any event, promptly upon termination of
Executive’s employment hereunder. Upon termination of Executive’s employment
hereunder, the Executive shall have no rights to and shall make no further use
of any Company IP, including Work Product. The Executive acknowledges and agrees
that he has no expectation of privacy with respect to the Company’s
telecommunications, networking or information processing systems (including,
without limitation, stored computer files, email messages and voice messages),
and that the Executive’s activity and any files or messages on or using any of
those systems may be monitored at any time without notice. Nothing in this
Section 7 shall require the Executive to return to the Company any computers or
telecommunication equipment or tangible property which he owns, including, but
not limited to, personal computers, phones and tablet devices; provided,
however, that Executive shall identify each such device or item to the Company
prior to termination of employment and afford the Company a reasonable
opportunity to remove from all such devices or items any confidential or
proprietary information of the Company stored or programmed thereon.

 

(e) Enforcement. The Executive acknowledges that a breach of his covenants and
agreements contained in Sections 6 and 7 would cause irreparable damage to the
Company and its subsidiaries and affiliates, the exact amount of which would be
difficult to ascertain, and that the remedies at law for any such breach or
threatened breach would be inadequate. Accordingly, the Executive agrees that if
he breaches or threatens to breach any of the covenants or agreements contained
in Sections 6 and 7, in addition to any other remedy which may be available at
law or in equity, the Company and its subsidiaries and affiliates shall be
entitled to institute and prosecute proceedings in any court of competent
jurisdiction for specific performance and injunctive and other equitable relief
to prevent the breach or any threatened breach thereof without bond or other
security or a showing of irreparable harm or lack of an adequate remedy at law.
Additionally, upon a material breach by Executive of Section 6 or Section 7, the
unvested RSUs (and any other stock-based awards held by the Executive) shall be
automatically canceled and forfeited without any further action. The Company and
the Executive further acknowledge that the time, scope, geographic area and
other provisions of Sections 6 and 7 have been specifically negotiated by
sophisticated commercial parties and agree that they consider the restrictions
and covenants contained in Sections 6 and 7 to be reasonable and necessary for
the protection of the interests of the Company and its subsidiaries and
affiliates, but if any such restriction or covenant shall be held by any court
of competent jurisdiction to be void but would be valid if deleted in part or
reduced in application, such restriction or covenant shall apply in such
jurisdiction with such deletion or modification as may be necessary to make it
valid and enforceable. The Executive acknowledges and agrees that the
restrictions and covenants contained in Sections 6 and 7 shall be construed for
all purposes to be separate and independent from any other covenant, whether in
this Agreement or otherwise, and shall each be capable of being reduced in
application or severed without prejudice to the other restrictions and covenants
or to the remaining provisions of this Agreement. The existence of any claim or
cause of action by the Executive against the Company or any of its subsidiaries
and affiliates, whether predicated upon this Agreement or otherwise, shall not
excuse the Executive’s breach of any covenant, agreement or obligation contained
in Section 6 or Section 7 and shall not constitute a defense to the enforcement
by the Company or any of its subsidiaries of such covenant, agreement or
obligation; provided, however, that if upon termination of this Agreement by the
Company without “Cause” or by Executive for “Good Reason”, the Company defaults
on any obligation to pay Executive any amount due and owing Executive under
Section 5(j)(ii)(1), then, until such time that the Company has paid such
amounts to Executive, Executive shall not be required to comply with the
undertakings set forth in Section 7(a) and Section 7(b).

 

8. Indemnification. The Company shall represent, indemnify and hold the
Executive harmless from and against any claim, demand, obligation, losses,
costs, expenses (including reasonable attorney’s fees), judgments, settlements
and damages arising from or relating to services rendered by the Executive for
the Company or his relationship with the Company, to the fullest extent
permitted by law; provided, however, that the Company shall not indemnify the
Executive for any losses incurred by the Executive as a result of or in
connection with (a) acts or omissions described in Section 5(f), or (b) a cause
of action by Executive against the Company or its affiliates or their respective
directors, officers, agents, representatives or employees. If the Executive has
any knowledge of any actual or threatened action, suit or proceeding, whether
civil, criminal, administrative or investigative, as to which the Executive may
request indemnity under this provision, the Executive shall give the Company
prompt written notice thereof. The Company shall be entitled to assume the
defense of any such proceeding, and the Executive shall cooperate with such
defense.

 

9. Section 409A of the Code.

 

(a) It is intended that the provisions of this Agreement comply with Section
409A of Code and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”), and all provisions of this Agreement shall
be construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A. If any provision of this Agreement (or of any
award of compensation, including equity compensation or benefits) would cause
the Executive to incur any additional tax or interest under Code Section 409A,
the Company shall, upon the specific request of the Executive, use its
reasonable business efforts to in good faith reform such provision to comply
with Code Section 409A; provided, that to the maximum extent practicable, the
original intent and economic benefit to the Executive and the Company of the
applicable provision shall be maintained, but the Company shall have no
obligation to make any changes that could create any additional economic cost or
loss of benefit to the Company. Notwithstanding the foregoing, the Company shall
have no liability with regard to any failure to comply with Code Section 409A so
long as it has acted in good faith with regard to compliance therewith.

 

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “Separation from Service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“resignation,” “termination,” “termination of employment” or like terms shall
mean Separation from Service. Any provision of this Agreement to the contrary
notwithstanding, if at the time of the Executive’s Separation from Service, the
Company determines that the Executive is a “Specified Employee,” within the
meaning of Code Section 409A, based on an identification date of December 31,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of such separation from service would be
considered nonqualified deferred compensation under Code Section 409A, such
payment or benefit shall be paid or provided at the date which is the earlier of
(i) six (6) months and one day after such separation from service, and (ii) the
date of the Executive’s death (the “Delay Period”). Within five days of the end
of the Delay Period, all payments and benefits delayed pursuant to this Section
10(b) (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or provided to the
Executive in a lump-sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

 



8 

 

 

(c) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A, (i)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred.

 

(d) Each payment made under this Agreement shall be designated as a “separate
payment” within the meaning of Code Section 409A.

 

10. Miscellaneous.

 

(a) This Agreement shall be deemed to be a contract made under the laws of the
State of New York and for all purposes shall be construed in accordance with
those laws. The Company and Executive unconditionally consent to submit to the
exclusive jurisdiction of the New York State Supreme Court, County of New York
or the United States District Court for the Southern District of New York for
any actions, suits or proceedings arising out of or relating to this Agreement
and the transactions contemplated hereby (and agree not to commence any action,
suit or proceeding relating thereto except in such courts), and further agree
that service of any process, summons, notice or document by registered mail to
the address set forth below shall be effective service of process for any
action, suit or proceeding brought against the Company or the Executive, as the
case may be, in any such court.

 

(b) Executive may not delegate his duties or assign his rights hereunder. The
Company may assign its rights and obligations under this Agreement in connection
with a merger or consolidation in which the Company is not the continuing
entity, or a sale, liquidation or other disposition of all or substantially all
of the assets of the Company, provided that the assignee expressly assumes the
liabilities, obligations and duties of the Company under this Agreement. In the
event of any such assignment, the term “Company” shall include the Company’s
successor or assign. This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their respective heirs, legal
representatives, and permitted successors and assigns.

 

(c) The invalidity or unenforceability of any provision hereof shall not in any
way affect the validity or enforceability of any other provision. This Agreement
reflects the entire understanding between the parties.

 

(d) This Agreement represents the entire understanding of the Executive and the
Company with respect to the employment of the Executive by the Company and
contain all of the covenants and agreements between the parties with respect to
such employment. Any modification or termination of this Agreement will be
effective only if it is in writing signed by the party to be charged.

 

(e) This Agreement may be executed by the parties in one or more counterparts,
each of which shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement, and shall become effective when one
or more counterparts has been signed by each of the parties hereto and delivered
to each of the other parties hereto.

 

(f) All amounts payable hereunder shall be subject to the withholding of all
applicable taxes and deductions required by any applicable law.

 

11. Notices. All notices relating to this Agreement shall be in writing and
shall be either personally delivered, sent by telecopy (receipt confirmed) or
mailed by certified mail, return receipt requested, to be delivered at such
address as is indicated below, or at such other address or to the attention of
such other person as the recipient has specified by prior written notice to the
sending party. Notice shall be effective when so personally delivered, one
business day after being sent by telecopy or five days after being mailed.

 

To the Company:

 

Sequential Brands Group, Inc.
c/o Tengram Capital Partners, L.P.
601 West 26th Street
New York, NY 10001

Attention: Andrew R. Tarshis

 

To the Executive:

 

Peter Lops

 

Address:

 

[signature pages follows]



9 

 

 



IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
February 27, 2018.

 

SEQUENTIAL BRANDS GROUP, INC.   EXECUTIVE               By: /s/ Karen Murray  
/s/ Peter Lops     Name: Karen Murray   Peter Lops     Title: Chief Executive
Officer        

 



10 

 

 

EXHIBIT A

 

EXECUTIVE RELEASE AND COVENANT NOT TO SUE

 

Except as otherwise provided herein, in consideration of the severance payments
and/or benefits I am eligible to receive pursuant to the employment agreement
between Sequential Brands Group, Inc., a Delaware corporation (the “Company”),
and me, dated February 27, 2018 (the “Employment Agreement”), I, Peter Lops, on
behalf of myself, and on behalf of my heirs, successors and assigns, hereby
knowingly and voluntarily release and discharge, to the fullest extent permitted
by law, the Company, and all of their respective past and present subsidiaries,
affiliates, predecessors, successors and assigns (“Company Entities”) and, with
respect to each and all of the Company Entities, all of their respective
directors, officers, employees, agents, each individually and in their
representative capacities (“Company Entity Officials”) (Company Entities and
Company Entity Officials collectively referred to herein as “Released Parties”)
from any and all claims, demands, agreements, obligations, expenses, actions,
judgments and liabilities of any kind whatsoever, in law, equity or otherwise,
whether known or unknown, suspected or claimed, specifically mentioned herein or
not, which I had, have or may have against any of the Released Parties by reason
of any actual or alleged act, event, occurrence, omission, practice or other
matter whatsoever from the beginning of time up to and including the date that I
sign this Separation and General Release Agreement (this “Claims”), including
that but not limited to Claims arising out of or in any way relating to: (i) my
employment with any and all of the Company Entities, including the termination
of that employment; (ii) any common law, public policy, company policy, contract
(whether oral or written, express or implied) or tort law having any bearing
whatsoever on the terms and conditions of my employment; and/or (iii) any
federal, state or local law, ordinance or regulation including, but not limited
to, the following (each as amended, if applicable): Age Discrimination in
Employment Act (including Older Workers Benefit Protection Act); Americans with
Disabilities Act; Civil Rights Act of 1866; Civil Rights Act of 1991; Equal Pay
Act; Family and Medical Leave Act of 1993; National Labor Relations Act; Title
VII of the Civil Rights Act of 1964; Worker Adjustment and Retraining
Notification Act; New York State and New York City Human Rights Laws; New York
State Labor Law; New York State Worker Adjustment and Retraining Notification
Act; and any other law, ordinance or regulation regarding discrimination or
harassment or terms or conditions of employment. In addition, notwithstanding
the foregoing, my release of claims against Company Entity Officials shall be
limited to claims relating to my employment with the Company.

 

I agree that I have entered into this Release as a compromise and in full and
final settlement of all Claims, if any, that I have or may have against any and
all of the Released Parties up to and including the date that I sign this
Release (except as otherwise expressly set forth below). I also agree that,
although I may hereafter discover Claims presently unknown or unsuspected, or
new or additional facts from those which I now knows or believe to be true, I
intend to provide a complete waiver of all Claims based on any facts and
circumstances, whether known or unknown, up to and including the date that I
sign this Agreement (except as otherwise expressly set forth below).

 

However, notwithstanding the foregoing, I am not releasing, and for the
avoidance of doubt Claims do not include, my rights, if any, (i) to
representation and indemnification by the Company or any of its affiliates, to
the maximum extent permitted by law, for all claims or proceedings, or
threatened claims or proceedings, arising out of or relating to my service as an
officer, director or employee, as the case may be, of the Company or any of its
subsidiaries, (ii) to payment of any authorized but unreimbursed business
expenses incurred prior to the termination of my employment with the Company or
any of its subsidiaries in accordance with Section 4(e) of my Employment
Agreement, (iii) under any employee pension or welfare plan or program in which
I participate or participated, (iv) to receive payments, severance and benefits
under the Employment Agreement, (v) to be represented and indemnified pursuant
to Section 8 of the Employment Agreement or pursuant to other agreements to
which I may be entitled to indemnification, (vi) to my right to elect health
continuation coverage under “COBRA” (or its state-law equivalent) and (vii) to
any equity awards I have received prior to the date of termination of my
employment, including any RSUs/PSUs. Furthermore, I am not releasing any rights
or claims that may arise after the date on which I sign this Release or that
cannot be released by a private settlement agreement (such as statutory claims
for worker’s compensation/disability insurance benefits and unemployment
compensation).

 

I represent that I have not assigned or transferred my rights with respect to
any Claims covered by this Release and that I have not filed, directly or
indirectly any legal proceeding against the Released Parties regarding any such
Claims. If I commence (or commenced) or participate in any action or proceeding
(including as a member of a class of persons) regarding Claims covered by this
Release, I acknowledge and agree that this Release shall be a complete defense
in such action or proceeding and, to the maximum extent permitted by law, I and
my heirs, successors and assigns will have no right to obtain or receive, and
will not seek or accept, any damages, settlement or relief of any kind
(including attorneys’ fees and costs) as a result of such action or proceeding.

 

In addition, I acknowledge and agree that I am and will continue to be bound by
the terms and conditions set forth in the Employment Agreement (including the
restrictive covenants) (the “Continuing Obligations”),all of which continue to
remain in full force and effect for the periods set forth therein
notwithstanding the termination of my employment and are hereby incorporated
herein by reference.

 

In further consideration of the payment and/or benefits I am eligible to receive
pursuant to the Employment Agreement, I agree to reasonably cooperate with the
Company Entities, their legal counsel and designees regarding any current or
future claim, investigation (internal or otherwise), inquiry or litigation
relating to any matter with which I was involved or had knowledge or which
occurred during my employment, with such assistance including, but not limited
to, meetings and other consultations, signing affidavits and documents that are
factually accurate, attending depositions and providing truthful testimony (in
each case, without requiring a subpoena); provided, however, that the Company
will reimburse me for my reasonable expenses (including attorneys’ fees and
travel expenses) actually incurred by me in connection with such cooperation (it
being understood that if any such expenses are expected to exceed $5,000, I
shall inform the Company prior to incurring such expenses to provide the Company
with an opportunity to either agree to reimburse me for such expenses or advise
me not to provide such cooperation necessitating the incurrence of such
expenses).

 



11 

 

 

I acknowledge and agree that:

 

1. The payment and/or benefits I am receiving under the Employment Agreement
constitute consideration over and above any payments and/or benefits that I
might be entitled to receive without executing this Release.

 

2. The Company advised me to consult with an attorney prior to executing this
Release.

 

3. I was given a period of at least 21 days within which to consider this
Release and that I must sign and return this Release no later than __________,
201_.

 

4. The Company has advised me of my statutory right to revoke my acceptance of
the terms of this Release at any time within seven (7) days of my signing of
this Release.

 

5. I warrant and represent that my decision to accept this Release was (a)
entirely voluntary on my part; (b) not made in reliance on any inducement,
promise or representation, whether express or implied, other than the
inducements, representations and promises expressly set forth in the Employment
Agreement or in the Release; and (c) did not result from any threats or other
coercive activities to induce acceptance of this Release.

 

In the event I decide to exercise my right to revoke within seven (7) days of my
acceptance of this Release, I warrant and represent that I will do the
following: (1) notify the Company in writing of my intent to revoke my
agreement, and (2) simultaneously return in full the consideration, if any,
received from the Company Entities pursuant to the Employment Agreement and
which consideration was expressly subject to my signing this Release.

 

The Company and the Released Parties hereby release and forever discharge me and
my respective agents, attorneys, accountants, insurers, consultants,
representatives, future employers, successors and assigns (collectively,
“Employee Releasees”), from any and all claims, demands, obligations, losses,
causes of action, costs, expenses, attorneys' fees and liabilities of any nature
whatsoever, whether based on contract, tort, statutory or other legal or
equitable theory of recovery, whether known or unknown, which the Company has,
had, claims or could claim to have against me, or Employee Releasees, including
but not limited to any and all claims which relate to, arise from, or are in any
manner pertaining to my employment with the Company or other reason or basis
whatsoever.

 

Upon its effectiveness, this Release, the Employment Agreement and the
Continuing Obligations, together with any applicable equity award agreements and
equity plans, contains the entire agreement and understanding of the parties
relating to the subject matter hereof and supersedes and replaces all prior and
contemporaneous agreements, representations and understandings (whether oral or
written) regarding the subject matter hereof. Once executed by me, this Release
may be modified only in a document signed by me and the Company and referring
specifically hereto, and no handwritten changes to this Release will be binding
unless initialed by me and the Company. If any portion of this Release is held
to be unenforceable by any court of competent jurisdiction, the parties intend
that such portion be modified to make it enforceable to the maximum extent
permitted by law. If any such portion (other than the general release
provisions) cannot be modified to be enforceable, such portion shall become null
and void leaving the remainder of this Release in full force and effect.

 

This Release shall be binding upon and inure to the benefit of (i) the Released
Parties and the Employee Releasees, including the successors and assigns of the
Released Parties and the Employee Releasees, all of which are intended
third-party beneficiaries, and (ii) me and my heirs, successors and assigns.
This Release is not an admission of liability or wrongdoing by me or any of the
Released Parties or the Employee Releasees, and such wrongdoing or liability is
expressly denied.

 

I further warrant and represent that I fully understand and appreciate the
consequence of my signing this Release and that I am signing it voluntarily.

 

IN WITNESS WHEREOF, the parties hereto have entered into this Release as of
_________, 20__.

 

 

________________________
Peter Lops


SEQUENTIAL BRANDS GROUP, INC.

 

By: ________________________

Name: ______________________
Title: _______________________



 



12 

